Case 2:19-bk-10762-NB           Doc 82 Filed 02/26/19 Entered 02/26/19 12:30:34                 Desc
                                 Main Document     Page 1 of 5



 1   NICHOLAS ROZANSKY – Bar No. 219855
     SUSAN K. SEFLIN - Bar No. 213865
 2   JESSICA L. BAGDANOV - Bar No. 281020
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Email:     nrozansky@bg.law
                sseflin@bg.law
 6              jbagdanov@bg.law
 7   Proposed Attorneys for Chapter 11 Debtor and
     Debtor in Possession
 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
                                          LOS ANGELES DIVISION
11
     In re                                                 Case No. 2:19-bk-10762-NB
12
     KOI DESIGN LLC,                                       Chapter 11
13
                                                           DECLARATION OF JENNIFER
14                                                         WESTWOOD RE SERVICE OF ORDER
15                                                         SETTING BAR DATE: MAY 17, 2019 AND
                                                           DIRECTING SERVICE BY DEBTOR
16                                                         [DOC. #65]

17
                                                           [No Hearing Necessary]
18

19

20

21             I, Jennifer Westwood, declare as follows:
22             1.     I have personal knowledge of the facts set forth below and, if called to testify,
23   would and could competently testify thereto. I am a consultant for Kurtzman Carson Consultants
24   (“KCC”).
25             2.     On February 22, 2019, at the direction of proposed counsel to the above-captioned
26   debtor (the “Debtor”), KCC served the Order Setting Bar Date: May 17, 2019 and Directing
27   Service by Debtor [Doc. #65] (the “Bar Date Order”) for the Debtor via First Class Mail upon all
28   the Debtor’s creditors and other parties in interest as set forth on the service lists attached hereto as
                                                         1
     2079671
Case 2:19-bk-10762-NB   Doc 82 Filed 02/26/19 Entered 02/26/19 12:30:34   Desc
                         Main Document     Page 2 of 5
                                        Case 2:19-bk-10762-NB                       Doc 82 Filed 02/26/19 Entered 02/26/19 12:30:34                                      Desc
                                                                                     Main Document     Page 3 of 5


    Description                CreditorName                    CreditorNoticeName                        Address1                     Address2            Address3          City         State       Zip       Country
 Top 20 Creditor
 Creditor           7 Insider                                                              Room B318, No 458 Gexin Avenue      Dongxihu District                     Wuhan                        430040     CHINA
 Top 20 Creditor    Acorn Paper Products                                                   P O Box 23965                                                             Los Angeles        CA        90023-0965
                                                                                                                               1st Bldg , 551 17,
 Top 20 Creditor    Apropos                                                                Ste 1510 Gangseo Hanwha Biz Metro   Yangcheonro               Gangseo Gu Seoul                         07532        KOREA

 Top 20 Creditor    CitiStaff Solutions Inc              c/o Wells Fargo Business Credit   PO Box 845510                                                             Los Angeles        CA        90084-5510
 Top 20 Creditor    Cohn Handler Sturm                                                     11620 Wilshire Blvd                 Suite 875                             Los Angeles        CA        90025-2432
 Top 20 Creditor    ColorGraphics                        Cenveo Worldwide Ltd              P O Box 31001 1283                                                        Pasadena           CA        91110-1283
 Interested Party   Comerica Bank                        Diana Herman                      250 Lytton Ave., 2nd Floor          MC 4241                               Palo Alto          CA        94301
 Top 20 Creditor    Empire Cleaning Supply                                                 7733 Telegraph Rd                                                         Montebello         CA        90640-6537
 Top 20 Creditor    Exenta, Inc                                                            8 West 38th St                      7th Floor                             New York           NY        10018-0165
 Top 20 Creditor    First Choice Services                                                  18840 Parthenia St                                                        Northridge         CA        91324-3837
 Top 20 Creditor    I MAR                                                                  5150 Rancho Rd                                                            Huntington Beach   CA        92647-2074
 Top 20 Creditor    Inex Customs Broker                                                    11222 La Cienega Blvd #355                                                Inglewood          CA        90304-1106
 Top 20 Creditor    Lyneer Staffing Solutions                                              PO Box 75414                                                              Chicago            IL        60675-5414
                                                                                                                               No 2, Dongting Mid
 Top 20 Creditor    OTT Trading                                                            #3 Huaxiazhichun, Room # 702        Road                                  Wuxi               Jiangsu              CHINA
 Top 20 Creditor    Shanghai Nex T Inc , Ltd                                               7F Sheng Gao Internationa Bldg      No 137 Xianxia Rd                     Shanghai                     20051      CHINA
 Top 20 Creditor    Stanford/Nebraska Properites, Ltd    c/o Westport Realty, Inc          433 N Camden Drive, Suite 820                                             Beverly Hills      CA        90210-4412
                                                                                                                               9401 Wilshire Blvd, 9th
 Secured Party      Strategic Partners                   Howard I. Camhi, Esq.             Ervin Cohen & Jessup LLP            Fl                                    Beverly Hills      CA        90212-2974
 Secured Party      Strategic Partners                                                     9800 De Soto Ave                                                          Chatsworth         CA        91311-4411
 Top 20 Creditor    tokidoki LLC                                                           5655 West Adams Blvd.                                                     Los Angeles        CA        90016
 Top 20 Creditor    ULine                                                                  PO Box 88741                                                              Chicago            IL        60680-1741
 Top 20 Creditor    Weihai Hishi Textile Imp Exp Co                                        No 79 Shichang St                                                         Weihai                                    CHINA
 Secured Party      Wells Fargo Trade Capital Svcs Inc   Tom Lallas                        Levy, Small & Lallas                815 Moraga Dr                         Los Angeles        CA        90049
 Secured Party      Wells Fargo Trade Capital Svcs Inc                                     333 South Grand Ave , 12th Floor                                          Los Angeles        CA        90071-1504
 Top 20 Creditor    Widen Enterprises, Inc                                                 PO Box 8801                                                               Carol Stream       IL        60197-8801
 Top 20 Creditor    Wilhelmina International, Inc                                          P O Box 650002                      Dept 8107                             Dallas             TX        75265-0002
 Secured Party      Wells Fargo                          Daniel Fiorillo                   Otterbourg                          230 Park Ave                          New York           NY        10169




Koi Design LLC
19-10762                                                                                                 Page 1 of 1

                                                                                                                                                                                        EXHIBIT A
                                      Case 2:19-bk-10762-NB                         Doc 82 Filed 02/26/19 Entered 02/26/19 12:30:34                                           Desc
                                                                                     Main Document     Page 4 of 5


     Description                CreditorName                      CreditorNoticeName                          Address1                         Address2                  City               State       Zip    Country
   Vendor          American Diagnostic Corporation                                             55 Commerce Dr                                                     Hauppauge               NY        11788-3931
                   AmTrust North America, Inc.            C/O Muarice Wutscher LLP             Alan C. Hochheiser, Esq.              23611 Chagrin Blvd., Ste 207 Beachwood               OH        44122
   Repairs         Atlas Levy Sewing Machine Co                                                1733 S Los Angeles St                                              Los Angeles             CA        90015-3625
   Taxing Agency   California State Bd of Equalization    Account Information Group, MIC: 29   P O Box 942879                                                     Sacramento              CA        94279-0029
                   Cenveo Worldwide Limited                                                    4115 Profit Ct                                                     New Albany              IN        47150
                   Changshu Cosmo Leathergoods Co
   Vendor          Ltd                                                                         Rm 508 5th Fl Block C Gangao City     No 263 Huanghe Rd             Changshu City          Jiangsu 21550      CHINA
   Taxing Agency   City of Santa Monica Operations Div    Business Revenue Operations Div      P O Box 2200                                                        Santa Monica           CA      90407-2200
   Vendor          COGS                                                                        1180 N Town Center Suite 100                                        Las Vegas              NV      89144-6308
   Vendor          Danken Enterprise                                                           5F No 222 Sec 4 ChengDe Road          11167 Taipei                  Taipei                         11167      TAIWAN
   Laywer          Don Thornburgh                                                              466 Foothill Blvd , #220                                            La Canada Flintridge   CA      91011-3518
   Vendor          Empire Cleaning Supply                                                      7733 Telegraph Rd                                                   Montebello             CA      90640
   Taxing Agency   Employment Development Department      Bankruptcy Group MIC 92E             PO Box 826880                                                       Sacramento             CA      94280-0001
   Licensor        Endless Ammo                                                                5655 West Adams Blvd                                                Los Angeles            CA      90016
   Taxing Agency   Franchise Tax Board                    Bankruptcy Section, MS: A 340        PO Box 2952                                                         Sacramento             CA      95812-2952
   Vendor          Hollywood Model Management                                                  953 Cole Ave                                                        Los Angeles            CA      90038-2610
   Taxing Agency   Internal Revenue Service                                                    POB 7346                                                            Philadelphia           PA      19101-7346
   Insider         Kathy Peterson                                                              3459 Barry Ave                                                      Los Angeles            CA      90066-2001
   Vendor          Lithographix, Inc                                                           12250 S Crenshaw Blvd                                               Hawthorne              CA      90250-3332
   Taxing Agency   Los Angeles County Tax Collector                                            Post Office Box 54110                                               Los Angeles            CA      90054-0110
   Equipment Lease MailFinance                                                                 Dept 3682                             PO Box 123682                 Dallas                 TX      75312-3682
   Equipment Lease MailFinance Inc                                                             478 Wheelers Farms Road                                             Milford                CT      06461
   Taxing Agency   Michigan Department of Treasury        Attn Litigation Liaison              2nd Floor, Austin Bldg                430 W Allegan St              Lansing                MI      48933-1592
   Taxing Agency   Michigan Unemployment Ins Agency                                            Dept #771760                          PO Box 77000                  Detroit                MI      48277-2000
   Taxing Agency   Missouri Department of Revenue         Bankruptcy Unit                      P O Box 475                           301 W High Street             Jefferson City         MO      65105-0475
   Taxing Agency   NC Dept of Commerce                    Division of Employment Security      PO Box 26504                                                        Raleigh                NC      27611-6504
   Taxing Agency   North Carolina Dept of Revenue         Office Services Division             Attn: Bankruptcy Unit                 PO Box 1168                   Raleigh                NC      27602-1168
   Taxing Agency   Ofc of Unemployment Ins Operations     Ohio Dept of Job Family Services     Attn Program Services/Revenue Recov   PO Box 182404                 Columbus               OH      43218-2404

   Taxing Agency     Ohio Bureau of Workers' Compensatio Attn: Law Section Bankruptcy Unit     PO Box 15567                                                        Columbus               OH        43215-0567
   Taxing Agency     Ohio Dept of Taxation               Attn: Bankruptcy Division             PO Box 530                                                          Columbus               OH        43216-0530
   Taxing Agency     Ohio Dept of Taxation c/o Atty Gen  Collection Enforcement Section        Attn Bankruptcy Staff                 150 E Gay St , 21st Floor     Columbus               OH        43215-3191

   Taxing Agency   Oklahoma Employment Security Comm      Legal Division                       PO Box 53039                                                        Oklahoma City          OK        73152-3039
   Taxing Agency   Oklahoma Tax Commission                General Counsel's Office             100 N Broadway Ave, Suite 1500                                      Oklahoma City          OK        73102-8601
   Notice Party    Rebecca Biggers                        C/O Hilaire McGriff PC               601 S Figuera St , Suite 4050                                       Los Angeles            CA        90017
   Vendor          SoCal Office Technologies                                                   File 50897                                                          Los Angeles            CA        90074-0897
   Vendor          SoCal Office Technologies                                                   5700 Warland Drive                                                  Cypress                CA        90630
   Vendor          Studio Effects                                                              1825 G West 169th St                                                Gardena                CA        90247-5270
   Insurance       Sullivan Curtis Monroe                 Attn Accounting                      1920 Main St Suite 600                                              Irvine                 CA        92614-7226
   Sales Agent     Tracy Combs                                                                 614 South Crest Dr                                                  Kelowna                BC        V1W 4Y6    CANADA
   Equipment Lease U S Bancorp Equipment Finance, Inc                                          PO Box 790448                                                       Saint Louis            MO        63179-0448
   Taxing Agency   U S Customs and Border Protection                                           1300 Pennsylvania Ave NW                                            Washington             DC        20229-0002
   Trustee         U S Trustee Los Angeles Division                                            915 Wilshire Blvd , Suite 1850                                      Los Angeles            CA        90017-3560
                   U.S. Bank, N.A.d/b/a U.S. Bank
   Equipment Lease Equipment Finance                                                           1310 Madrid Street, Suite 101                                       Marshall               MN        56258
                   US Bank Equipment Finance                                                   1310 Madrid Street, Suite 101                                       Marshall               MN        56258
                   WA STATE DEPT OF LABOR &
   Vendor          INDUSTRIES                             BANKRUPTCY UNIT                      PO BOX 44171                                                          OLYMPIA              WA        98504-4171
                                                                                                                                     300 Tri State International Ste
   Equipment Lease Wells Fargo Bank, N A                  Wells Fargo Equipment Finance        Manufacturer Services Group           400                             Lincolnshire         IL        60069-8000
   Equipment Lease Wells Fargo Financial Leasing          Manufacturer Services Group          P O Box 7777                                                          San Francisco        CA        94120-7777




Koi Design LLC
19-10762                                                                                                Page 1 of 1

                                                                                                                                                                                           EXHIBIT B
        Case 2:19-bk-10762-NB                      Doc 82 Filed 02/26/19 Entered 02/26/19 12:30:34                                     Desc
                                                    Main Document     Page 5 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard St., Suite 500, Woodland Hills, California 91367


A true and correct copy of the foregoing document entitled: CHAPTER 11 STATUS REPORT (INITIAL) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On February
26, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Alan Craig Hochheiser ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com
       Mark D Hurwitz mhurwitz@lsl-la.com, dsmall@lsl-la.com,kfinn@lsl-la.com
       Dare Law dare.law@usdoj.gov
       Susan K Seflin sseflin@bg.law
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on           , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 26POS, 2019                     SUSAN K. SEFLIN                                       /s/ Susan K. Seflin
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
